[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 06-16480                    March 28, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                     D. C. Docket No. 03-20155-CR-MGC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DOCTOR JAVIER GARCIA,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 28, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Doctor Javier Garcia appeals his convictions for three conspiracy crimes.
Garcia argues that the district court erred when it permitted the government to

impeach Garcia’s co-defendant Junior Rafael Corrales with Corrales’s convictions

regarding the same conspiracy that was the basis of the charges against Garcia. We

affirm.

      When the government cross-examined Corrales about his convictions,

Garcia objected that the subject was “beyond the scope” of his direct examination.

Garcia now argues that the district court undermined his mistake-of-fact defense

when it allowed the government to impeach Corrales with his conspiracy

convictions. Garcia’s failure to raise this argument in the district court bars relief

unless Garcia establishes a plain error that “seriously jeopardized [his] substantial

rights.” United States v. King, 505 F.2d 602, 605 (5th Cir. 1974).

      The district court did not plainly err by permitting the government to

question Corrales about his convictions. Evidence of the convictions allowed the

jury to assess fairly Corrales’s testimony and corrected the impression that

Corrales was acting as a confidential informant and was not a participant in the

conspiracy. See United States v. Deloach, 34 F.3d 1001, 1004 (11th Cir. 1994).

Although the court did not instruct the jury about the limited use of the

convictions, “the absence of a cautionary instruction alone does not warrant a

conclusion of plain error.” King, 505 F.2d at 607. The government briefly



                                           2
inquired into Corrales’s convictions to establish that Corrales’s actions were not

sanctioned by the government, and the government did not insinuate that

Corrales’s guilt incriminated Garcia. See King, 505 F.2d at 609 (citing United

States v. Rothman, 463 F.2d 488, 490 (2d Cir. 1972)); Deloach, 34 F.3d at 1004.

The evidence did not preclude Garcia from presenting his mistake-of-fact defense

that he believed he was acting in concert with Corrales to build a drug trafficking

case for the Drug Enforcement Agency. See King, 505 F.2d at 609.

      Garcia’s convictions are AFFIRMED.




                                          3